ASSIGNMENT AND ASSUMPTION

and

MANAGEMENT AGREEMENT




This Assignment and Assumption and Management Agreement (this “Agreement) is
made and entered into on May  24, 2007, by and among the following parties
(each, a “Party” and collectively, the “Parties”):  ASAP Show, Inc., a Nevada
corporation (the “Company”), ASAP Holdings, Inc., a Nevada corporation (the
“Subsidiary”) and Frank Yuan (the “Manager”)..




WHEREAS, the Company is engaged in the business of organizing trade shows and
other business activities further described below (the “Business”); and




WHEREAS, the Company operates the Business on leased premises located at 4349
Baldwin Ave., Unit A, El Monte, CA    (the “Premises”); and




WHEREAS, the Company has caused the Subsidiary to be formed and organized as the
Company’s wholly owned subsidiary; and




WHEREAS,  the Company desires to transfer all of the assets of the Business to
the Subsidiary and to cause the Subsidiary to assume all liabilities and
obligations of the Business accrued as of the time of Closing, as more fully
described herein;  and




WHEREAS, on the date of and immediately following the closing of the
transactions contemplated by this Agreement,  the Company intends to consummate
the closing of a share purchase and merger pursuant to the terms of a Share
Purchase and Merger Agreement dated May 24, 2007 (the “Merger Agreement”) by and
among the Company, Sino-American Petroleum Group, Inc. and others; and




WHEREAS, as a condition to consummation of the merger pursuant to the Merger
Agreement, the Manager, who is the sole officers of the Company, must resign
from his position in management of the Company; and




WHEREAS, the Subsidiary wishes to engage the Manager, and the Manager wishes to
be engaged, to manage and operate the business of the Subsidiary, effective at
the Time of Closing (defined herein) and upon the terms and conditions set forth
herein;




NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:







ARTICLE 1:  TRANSFER AND ASSIGNMENT OF ASSETS

The “Business” includes four related segments, including the production of trade
shows, the provision of private internet sourcing networks for the Company’s
retail partners, the provision of a purchasing platform allowing US buyers to
purchase merchandise produced overseas, and a logistics warehouse providing
storage, shipping, and billing services for overseas manufacturers.  On the
terms and subject to the conditions herein expressed, Company hereby sells,
conveys, transfers, assigns, sets over and delivers to Subsidiary at the Time of
Closing (as defined in Section 4.1), and Subsidiary assumes and





1



















accepts, all of the assets, rights and interests, tangible and intangible, of
every kind, nature and description, then owned, possessed or operated by Company
and used in the operation of the Business, wheresoever situate (collectively,
the “Assets”), including without limitation the following:




1.1

 

Machinery and Equipment.  All machinery, equipment, computers and computer
hardware, office furniture and fixtures, and other fixed or tangible assets;  

1.2

Inventories.  All inventories, including without limitation merchandise,
materials, component parts, production and office supplies, stationery and other
imprinted material, promotional materials, and business records;

1.3

Licenses and Permits.  All licenses, permits and authorizations used by the
Company to own and operate all of the Assets , to conduct the Business and to
occupy the Premises for the purpose of conducing the Business thereon;

1.4

 Intangible Property.  All intangible assets of Company which are transferable
including, but not limited to, customer and supplier lists, privileges, permits,
licenses, software and software licenses, certificates, commitments, goodwill,
registered and unregistered patents, trademarks, service marks and trade names,
and applications for registration thereof and  the goodwill associated
therewith, including without limitation the exclusive right to use the name ASAP
Show or derivations thereof in the Business, the right to receive mail related
to the Business and the Assets which is addressed to the Company, and the right
to telephone numbers used at the Premises in the Business;

1.5

Cash and Accounts Receivable.  All accounts receivable, deposit accounts, cash
and cash equivalents and securities owned by the Company including, without
limitation, the cash proceeds of the Share Purchase received by the Company
pursuant to the Merger Agreement;

1.6

Contract Rights.  All rights and benefits of or in favor of Company resulting or
arising from any contracts, purchase orders, sales orders, forward commitments
for goods or services, leases (including security deposits held by the landlord
pursuant to the lease of the Premises), franchise or license agreements,
beneficial interests in covenants not to compete or confidentiality covenants,
the rights of Company related to any other agreements whatsoever which arise out
of the operation of the Business; and

1.7

Claims. Claims made in lawsuits and other proceedings filed by the Company,
judgments and settlements in the Company’s favor, rights to refunds, including
rights to and claims for federal and state income and franchise tax refunds and
refunds of other taxes paid based upon or measured by the income of the Business
prior to the Closing, and insurance policies and rights accrued thereunder.

ARTICLE 2:  ASSUMPTION OF LIABILITIES

2.1

Scope of Liabilities Assumed. Subsidiary shall assume, pay, perform or discharge
any and all debts, liabilities or obligations of any nature of Company, whether
contingent or fixed and whether known or unknown, arising from the ownership or
operation of the Assets or the Business and the occupation of the Premises which
have accrued at the Time of Closing including, without limitation, all
obligations of the Company to the Manager arising in connection with the line of
credit in the maximum amount of $1,100,000 extended by the Manager to the
Company; and Subsidiary shall promptly provide for payment, performance and
discharge of the same in accordance with their terms.





2



















ARTICLE 3:  COLLECTION OF ACCOUNTS RECEIVABLE




3.1

Right to Collect.  Following the closing, Subsidiary shall have the right to
collect the accounts receivables of the Company and to settle, compromise, sue
for collection, or take any action whatsoever with respect to the receivables.
  Company shall cooperate with Subsidiary in notifying customers as to any
payment instructions or change of address that Subsidiary may wish to
communicate to the customers.  In the event Company receives payment of any
receivable transferred to the Subsidiary, it shall promptly endorse such payment
and deliver it over to the Subsidiary.

ARTICLE 4:  THE CLOSING




4.1

The Closing.  The closing of the transactions contemplated in this Agreement
(“Closing”) shall take place simultaneously with the closing of the transactions
contemplated under the Merger Agreement.    The effective time of closing is
referred to herein as the “Time of Closing.”

4.2

Deliveries by Company.  At Closing, Company shall deliver to Subsidiary, in
addition to all other items specified elsewhere in this Agreement, the
following:

(a)

Such instruments of sale, conveyance, transfer, assignment, endorsement,
direction or authorization as will be required or as may be desirable to vest in
Subsidiary, its successors and assigns, all right, title and interest in and to
the Assets, subject to any and all mortgages, pledges, liens, encumbrances,
equities, charges, conditional sale or other title retention agreements,
assessments, covenants, restrictions, reservations, commitments, obligations, or
other burdens or encumbrances of any nature whatsoever that exist at the Time of
Closing;

(b)

All of the files, documents, papers, agreements, books of account and records
pertaining to the Assets and the Business;

(c)

Actual possession and operating control of the Assets;  and

(d)

To the extent required, the consents of third parties to the assignment and
transfer of any of the Assets.  

4.3

Deliveries by Subsidiary.  At Closing, the Subsidiary shall deliver to the
Company, any  instruments, in addition to this Agreement, as the Company deems
necessary or desirable fully to secure the assumption by the Subsidiary, its
successors and assigns, of all liabilities and obligations of the Company, as
described Section 2.1 hereof.

ARTICLE 5:  COVENANTS ON AND SUBSEQUENT TO THE CLOSING DATE




On and after the Closing Date, Subsidiary and Company (as the case may be)
covenant as follows:




5.1

Pay Creditors.  Following the Closing, Subsidiary shall pay all payables and
other obligations of Company assumed hereunder by the Subsidiary, as such
obligations become due in the ordinary course of business.   





3



















5.2

Lawsuits.  Without limiting the generality of Section 2.01, following the
Closing, the Subsidiary shall continue the defense of any and all lawsuits or
other claims filed or threatened against the Company, including the cross
complaint filed against the Company by Maureen Storch et al and the claim for
indemnification threatened by Cyber Merchants Exchange, Inc.

5.3

Insurance Policies.  Subsidiary shall name the Company as an additional insured
on all insurance policies transferred by the Company or any other insurance
policies covering the period prior to the Time of Closing.

5.4

Right to Inspect Records.  The Subsidiary shall permit the Company and its
agents to have reasonable access to the books and accounts of the Subsidiary (at
the expense of the Company) for the purpose of filing tax returns, preparing
filings required by the Securities and Exchange Commission, and all other
legitimate purposes.

5.5

Execution of Further Documents.   Upon the request of either party, the other
party shall execute, acknowledge and deliver all such further acts, deeds, bills
of sale, assignments, assumptions, undertakings, transfers, conveyances, title
certificates, powers of attorney and assurances as may be required , in the case
of Subsidiary, to convey and transfer to, and vest in, Subsidiary all of
Company’s right, title and interest in the Assets, and in the case of the
Company, to secure the assumption of the Company’s obligations and liabilities
arising as of the Time of Closing.  

ARTICLE 6: MANAGEMENT AND OPERATION OF SUBSIDIARY

6.1

Titles. The Subsidiary hereby engages the Manager to manage and operate its
business.  The Board of Directors of the Subsidiary shall consist of the
following individuals:  Frank Yuan, Charles Rice, Deborah Shamaley and James
Vandeberg (the “Board”).  In addition, the Manager shall serve as the sole
officer of the Subsidiary and shall have the following titles:  President, Chief
Executive Officer, Chief Financial Officer and Secretary.




6.2

Duties.

The Manager agrees that he will manage and operate the business of the
Subsidiary to the best of his abilities and will devote such time and effort as
necessary to fulfill his duties under this Agreement.    In addition to his
general duties, the Manager shall use all reasonable efforts to cause a
registration statement for a public offering and sale of the common stock of the
Subsidiary (“Registration Statement”) to be filed with the Securities and
Exchange Commission (“SEC”) and declared effective.

6.3

Management of Subsidiary.  The Company agrees that the Board and the Manager
will have exclusive authority over the operations of the Subsidiary, except that
the Company shall be entitled to intervene in the event that a breach of the
covenants in this Agreement or any conduct by the Board or the Manager in the
course of operating the Subsidiary threatens the Company with material harm or
material liability of any kind.  (In any such event, the Company shall be
entitled to remove the Board and Manager as directors and officers of the
Subsidiary and to elect a new Board of Directors.)   The Manager shall maintain
such books and records of the operations of the Subsidiary as are required by
the Rules of the SEC, and shall prepare quarterly and annual financial
statements promptly so as to permit the Company to file periodic reports with
the SEC according to SEC Rules

6.4

Company’s Covenants; Spin Off of Subsidiary.  The Company shall not cause any
funds or assets of the Subsidiary to be paid or transferred to the Company, nor
shall the Company cause the





4



















Subsidiary to issue any capital stock of any class or series or any options,
warrants or rights to acquire capital stock of the Subsidiary whether for
additional consideration or on conversion.  Subject to the provisions of the
Nevada Revised Statutes, the Company agrees that, immediately upon the
declaration of effectiveness of the Registration Statement, it shall declare a
dividend in the form of all of the shares of common stock of the Subsidiary, and
that such dividend shall be payable to the holders of common stock of the
Company (and not to holders of any other class of stock of the Company).  

ARTICLE 7:  INDEMNIFICATION




7.1

Indemnification by Company.  From and after the Closing, the Company shall
indemnify and save Subsidiary, its officers and directors, and their respective
successors, assigns, heirs and legal representatives (“Subsidiary Indemnitees”)
harmless from and against any and all losses, claims, damages, liabilities,
costs, expenses or deficiencies including, without limitation, actual attorneys’
fees and other costs and expenses incident to proceedings or investigations or
the defense or settlement of any claim incurred by or asserted against any
Subsidiary Indemnitee due to or resulting from a violation or default by Company
with respect to any of Company’s covenants, obligations or agreements hereunder
or  any losses or expenses incurred in connection with, or payments by
Subsidiary of, any debts, obligations or liabilities of Company arising after
the Time of  Closing.

7.2

Indemnification by Subsidiary and Manager.  From and after the Closing, the
Subsidiary and the Manager shall, jointly and severally, indemnify and save
Company, its officers and directors, and their respective successors, assigns,
heirs and legal representatives (“Company Indemnitees”) harmless from and
against any and all losses, claims, damages, liabilities, costs, expenses or
deficiencies including, without limitation, actual attorneys’ fees and other
costs and expenses incident to proceedings or investigations or the defense or
settlement of any claim, incurred by or asserted against any Company Indemnitee
due to or resulting from a violation or default by Subsidiary with respect to
any of Subsidiary’s covenants, obligations or agreements hereunder and any
losses or expenses incurred in connection with, or payments by Company of the
debts, liabilities and obligations assumed by the Subsidiary hereunder or the
debts, liabilities and obligations of, the Subsidiary arising after the Time of
Closing.  

7.3

Indemnification Procedures.  

(a)

The party seeking indemnification (“Indemnified Party”) shall give the
indemnifying party (“Indemnifying Party”) notice (a “Claim Notice”) of its
indemnification claim which notice shall (i) be in writing, (ii) include the
basis for the indemnification, and (iii) include the amount Indemnified Party
believes is the amount to be indemnified, if reasonably possible.

(b)

 Indemnifying Party shall be deemed to accept Indemnified Party’s claim unless,
within twenty (20) business days after receipt of any Claim Notice, Indemnifying
Party delivers to Indemnified Party notice of non-acceptance of the
indemnification claim, which must (a) be in writing and (b) include the basis
for the disagreement.  

(c)

 The parties shall attempt in good faith to resolve any issues concerning
liability and the amount of such claim and any issues which they cannot resolve
within thirty (30) days after delivery of the notice of non-acceptance pursuant
to Section 7.3(b) shall be settled by arbitration in accordance with the rules
of the American Bar Association, by a sole arbitrator located in California or
such other location as the parties shall agree, whose determination shall be
final and binding on the parties hereto.  The arbitration shall





5



















be governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The arbitrator shall have the authority to award legal
fees, arbitration costs and other expenses, in whole or in part, to the
prevailing party.

ARTICLE 8:  MISCELLANEOUS

8.1

  Benefit.  This Agreement shall be binding upon, and inure to the benefit of,
the Parties hereto and their respective successors, assignees, heirs and legal
representatives.  

8.2

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.

8.3

Amendment, Modification and Waiver.    Any Party hereto may waive in writing any
term or condition contained in this Agreement and intended to be for its
benefit; provided, however, that no waiver by any Party, whether by conduct or
otherwise, in any one or more instances, shall be deemed or construed as a
further or continuing waiver of any such term or condition.  Each amendment,
modification, supplement or waiver shall be in writing and signed by the Party
or Parties to be charged.

8.4

Entire Agreement.  This Agreement and the exhibits, schedules and other
documents expressly provided hereunder or delivered herewith represent the
entire understanding of the parties.

8.5

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given or made as follows:

(a)

If sent by reputable overnight air courier (such as Federal Express), 2 business
days after being sent;




(b)

If sent by facsimile transmission, with a copy mailed on the same day in the
manner provided in clause (a) above, when transmitted and receipt is confirmed
by the fax machine; or




(c)

If otherwise actually personally delivered, when delivered.




All notices and other communications under this Agreement shall be sent or
delivered as follows:




If to the Company, to:




Huakang Zhou

18 Kimberly Court

East Hanover, NJ  07936

Telephone:  973-462-8777

Facsimile:   973-966-8870




with a copy to (which shall not constitute notice):




Robert Brantl, Esq.

52 Mulligan Lane

Irvington, NY 10533

Telephone:  914-693-3026





6



















Facsimile:   914-693-1807




If to the Subsidiary or the Manager, to:  




ASAP, Inc.

c/o Frank Yuan

4349 Baldwin Ave., Unit A

El Monte, CA 91731

Telephone:  626-636-2530 Ext. 109

Facsimile:  626-636-2536




with a copy to (which shall not constitute notice):




James Vanderberg, Esq.

The Otto Law Group, PLLC

601 Union St., Suite 4500

Seattle, WA   98101

 

Telephone:  206-262-9545 Ext. 215

Facsimile:  206-262-9513




Each Party may change its address by written notice in accordance with this
Section.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on May 24, 2007.




ASAP Show, Inc.







By: /s/ Frank Yuan

Frank Yuan, Chief Executive Officer




ASAP Holdings, Inc.







By: /s/ Frank Yuan

Frank Yuan, Chief Executive Officer




MANAGER:




 /s/ Frank Yuan

Frank Yuan




















7

















